Citation Nr: 1311638	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1957 to September 1960, with previous service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied service connection for tinnitus and found that new and material evidence had not been received in order to reopen a previously denied claim for service connection for bilateral hearing loss.

In March 2011, the Board determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for bilateral hearing loss had been received.  The merits of the Veteran's claim for service connection for bilateral hearing loss, and his claim for service connection for tinnitus, were remanded to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ continued the prior denials and returned the case to the Board.

In November 2012, the Board denied service connection for bilateral hearing loss.  The claim for service connection for tinnitus was again remanded to the AOJ for additional development.  After taking further action, the AOJ confirmed the prior denial and returned the case to the Board.

In March 2013, the Veteran submitted additional evidence in support of his appeal, together with a waiver of initial AOJ review.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a May 2008 letter, sent prior to the August 2008 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The May 2008 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Relevant to the duty to assist, and pursuant to the Board's March 2011 remand, all of the Veteran's identified service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  In March 2013, he submitted an additional piece of evidence (a new lay statement), together with a response form notifying the AOJ that he had no further evidence to submit.

Also pursuant to the Board's March 2011 remand, the Veteran was provided with a VA examination in January 2012.  However, in providing an opinion as to etiology, the examiner failed to consider competent and credible lay statements pertaining to Veteran's symptoms of ringing in the ears during service.  Accordingly, the Board remanded the case in November 2012 for a supplemental opinion from the examiner, taking that evidence into account.

The Board finds that, in a November 2012 supplemental report, the VA examiner provided an etiological opinion predicated on the relevant data, including full consideration of the Veteran's medical records and lay statements submitted in support of his claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Furthermore, this opinion is accompanied by a complete rationale for the opinion stated that relies on and cites to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 
 
In a statement received in March 2013, the Veteran appears to contest the November 2012 examiner's qualifications to render an opinion on the etiology of his tinnitus.  Specifically, the Veteran stated that he disagreed with the medical opinion, and that, "[T]he examiner . . . I feel was no doctor."  In that regard, the Board notes that it is clear from the face of the relevant report(s) that the examiner is (and was) an audiologist.  As such, she is qualified to offer the opinion rendered.

Also in the statement received in March 2013, the Veteran appears to challenge an observation made by the examiner to the effect that, during the January 2012 examination, the Veteran reported that he could not recall when his tinnitus began.  The Veteran explained that when he indicated during the January 2012 VA examination that he could not remember when his tinnitus began, he knew that it had started in service; he just could not recall the exact month and day.  He reported that he had had tinnitus after he left service, but did not understand what it was back then and never mentioned it because he thought it might affect his employment.

In this regard, the Board notes that the examiner's November 2012 opinion is not premised solely on the statements made by the Veteran during his January 2012 examination.  Rather, it based, at least in part, on a broader observation that, based on all available evidence, there is an inconsistency in the evidence as to when the Veteran's tinnitus occurred.  The examiner supported that observation by acknowledging the credible lay statements to the effect that the Veteran reported symptoms of tinnitus during service, while at the same time noting that later reports, including in June 2011, indicated that his current complaints of recurrent tinnitus were of more recent onset.  Based on her review of the evidence, the examiner concluded that the reported tinnitus was inconsistent with the more recurrent and pervasive tinnitus typically associated with noise-induced hearing loss.

Under the circumstances, the Board finds that the Veteran's arguments pertaining to the adequacy of the November 2012 medical opinion are without basis.  As such, the Board finds that the opinion proffered by the VA examiner is adequate and sufficient to assist VA in deciding the Veteran's claim, and no further examination is necessary.

As indicated previously, in March 2011 and November 2012, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, the Veteran was requested to identify any additional existing evidence in support of his claim in an April 2011 letter, all outstanding VA treatment records were obtained, and he was scheduled for a VA examination in January 2012, with a supplemental report in November 2012 containing an opinion with respect to the etiology of his tinnitus.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran seeks to establish service connection for tinnitus based on in-service exposure to noise.  He maintains that he was exposed to extreme levels of noise in service while chipping paint from metal decks and bulkheads with pneumatic chipping and needle guns, three to five days per week, without hearing protection, while assigned to the deck force aboard the U.S.S. Howard W. Gilmore.  He contends that the noise was so loud that he had constant ringing in his ears after finishing, even after a day or so.  He also alleges noise exposure from the firing of 5-inch and 40-millimeter anti-aircraft guns, 45-caliber pistols, and M-1 rifles during training exercises, without hearing protection.

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as tinnitus is not recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears) already mentioned, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no dispute that the Veteran has tinnitus.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Veteran has described having ringing in his ears, which he is competent to do, and the record contains medical diagnoses of tinnitus.  Furthermore, the Veteran's lay testimony, substantially corroborated by his service personnel records, establishes noise exposure in service from chipping paint off metal with pneumatic air guns and high-caliber weapons fire.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding that a lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature); see also Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Therefore, resolution of this claim turns on whether the Veteran's tinnitus is related or attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Veteran's available service treatment records are entirely devoid of any mention of tinnitus.  Audiological evaluations performed at enlistment in February 1957 and separation in September 1960 reflect 15/15 hearing in both ears on whispered voice testing.  Post-service audiological records report "normal" hearing in both ears in February 1967, followed by gradually increasing hearing loss in the higher frequencies from August 1977 to March 1985.

In February 1988, the Veteran checked a line on a Hearing Conservation Questionnaire indicating that he had never had "ear or head noises."  In June 2001, the Veteran presented for VA treatment with complaints of hearing loss.  There was no mention of tinnitus.

During a VA examination in December 2005, the Veteran reported having periodic, bilateral tinnitus, which he described as "slight."  He indicated that it came and went two to three times per week.

In July 2008, the Veteran was seen at Vernose and McGrath ENT Associates with complaints of intermittent ringing in his ears for five to six years.

In June 2009, the Veteran submitted a statement from a fellow member of the deck force aboard the U.S.S. Howard W. Gilmore. The fellow member recalled that he and the Veteran had served together; that they had used pneumatic hammers to chip deck paint and bulkheads, with no hearing protection; and that, at the end of the day, the Veteran would tell him that his ears were ringing.  The member also recalled that he and the Veteran had been part of a 5-inch gun crew, and that they had been inside the gun mounts while firing.

During a VA examination in June 2011, the Veteran reported having intermittent tinnitus, primarily in his left ear, which he felt started about five or six years ago.  It was specifically noted that, at the time of the examination, he did not report that the tinnitus began in service.

On VA examination in January 2012, the Veteran complained of recurrent, bilateral tinnitus.  He indicated that he could not recall when it started, but that he had had it "for numerous years."  In addition to noise exposure during service, the Veteran reported recreational noise exposure with ownership of a boat and a small (200cc) motorcycle.

The examiner (a VA audiologist) opined that it was unlikely ("less likely than not") that the Veteran's tinnitus was related to service.  However, in providing the opinion, the examiner failed to consider the competent and credible lay statements pertaining to symptoms of ringing in the ears during service, as described by the Veteran and the fellow who served with him on the deck force aboard the U.S.S. Howard W. Gilmore.  Accordingly, as noted above, the Board remanded the case for a supplemental opinion, taking that evidence into account.

In November 2012, the January 2012 VA examiner provided a supplemental report.  After again reviewing the claims file, and specifically taking into account the pertinent lay evidence with respect to in-service symptoms, the examiner opined that it remained unlikely that the Veteran's tinnitus was caused by or a result of military noise exposure.

The examiner noted that the evidence revealed that the Veteran had normal hearing seven years after service (in 1967), and only a mild loss present in both ears 17 years after service (in 1977).  Based on that evidence, the examiner concluded that there was no objective evidence of acoustic trauma due to military noise exposure.  The examiner indicated that such trauma was a frequent cause of tinnitus.

As to the lay statements pertaining to in-service symptoms of tinnitus subsequent to noise exposure, the examiner observed that the statements were consistent with normal, non-pathological tinnitus that commonly occurs immediately following exposure to a hazardous sound.  The examiner noted that the Veteran reported recurrent/intermittent tinnitus, the onset of which he could not recall on examination in January 2012, and opined that the Veteran's reported tinnitus was inconsistent with the more recurrent and pervasive tinnitus typically associated with noise-induced hearing loss.  The examiner also observed that there were discrepancies in the Veteran's reports of when the tinnitus occurred, including on VA examination in June 2011.

In the final analysis, due to the lack of acoustic trauma from military noise exposure, and the Veteran's history of civilian noise exposure, it was the examiner's conclusion that the Veteran's tinnitus was "less likely as not" due to military noise exposure.  Rather, "it was more than likely impacted by civilian noise exposure, presbycusis, and/or some other etiology."

The Board accords great probative weight to the November 2012 VA opinion as such is predicated on an interview and examination of the Veteran (in January 2012), and a detailed review of his records, including his service records, private records, and VA records.  Moreover, the November 2012 opinion contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, 22 Vet. App. 295, 304 (2008); Stefl, 21 Vet. App. at 124 ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary medical opinion of record.

The Board notes that the Veteran has contended on his own behalf that his current difficulties with tinnitus are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current complaints of tinnitus and in-service exposure to noise to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems with tinnitus, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current tinnitus and his in-service exposure to noise.

In this regard, while it is the Veteran's contention that his current difficulties with tinnitus are more likely due to his military noise exposure than his civilian noise exposure or presbycusis, the reasoning provided by the VA examiner in November 2012 demonstrates how the ability to evaluate relevant data, such as the progression of the Veteran's hearing difficulty over time, and how that relates to acoustic trauma and tinnitus, is ultimately a medical question requiring medical expertise.

Ultimately, the audiologist determined that the onset and progression of demonstrable hearing loss was a medically determinative factor and, as the Veteran's audiological data indicated normal hearing seven years after service and only showed mild high frequency hearing loss 17 years after service, the audiologist found that the Veteran's in-service exposure to noise did not result in acoustic trauma.  The examiner also considered the character of the Veteran's complaints as they related to tinnitus, both during and after service.  As the VA examiner possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided an opinion in consideration of all of the relevant evidence, the Board accords great probative weight to this opinion.  As such, it is not outweighed by the lay opinion asserted by the Veteran, however plausible it may appear when viewed in isolation from the rest of his relevant medical history.

As a final matter, the Board notes that it does not appear that the Veteran is necessarily alleging a continuity of tinnitus symptomatology since service.  Rather, it appears that what he may be alleging is that he had multiple, discrete episodes of tinnitus during service-sometimes lasting a day or so-followed by multiple, intermittent, and recurrent episodes after service, up to the present time.

To the extent that the Veteran's statements, including the statement received in March 2013, can be interpreted to reflect an allegation of continuity of symptoms since service, the Board finds that allegation not credible.  As outlined above, the evidence shows that the Veteran specifically denied having "ear or head noises" in February 1988, and that he reported in June 2008 and June 2011 that his current complaints of tinnitus were of relatively recent onset (within the last five or six years).  Moreover, his statement to the effect that he did not report tinnitus earlier out of concern that it might affect his employment suggests that his current statements with respect to onset and continuity may likewise be influenced by pecuniary interest.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

In any event, the Veteran's statements pertaining to etiology are outweighed by the November 2012 VA medical opinion.  Further, as noted above, the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology are inapplicable in this context, inasmuch as tinnitus is not recognized as a chronic condition under 38 C.F.R. § 3.309(a).  See Walker, supra.

Based on the foregoing, the Board finds that service connection is not warranted for tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


